Slip Op. 05-141

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
NTN BEARING CORPORATION OF AMERICA and :
NTN KUGELLAGERFABRIK (DEUTSCHLAND) GmbH;:
SKF USA INC. and SKF GmbH;              :
FAG KUGELFISCHER GEORG SCHAFER AG and   :
FAG BEARINGS CORPORATION,               :
                                        :
               Plaintiffs and           :
               Defendant-Intervenors,   :
                                        :
               and                      :
                                        :
INA WALZLAGER SCHAEFFLER oHG and        :     Consol. Court No.
INA BEARING COMPANY, INC.,              :        97-01800
                                        :
               Plaintiffs,              :
          v.                            :
                                        :
UNITED STATES,                          :
                                        :
               Defendant,               :
                                        :
               and                      :
                                        :
THE TORRINGTON COMPANY,                 :
                                        :
               Defendant-Intervenor     :
               and Plaintiff.           :
________________________________________:


                             Judgment

     This matter comes before the Court pursuant to the decision of
the Court of Appeals for the Federal Circuit (“CAFC”) in NTN
Bearing Corp. Am. v. United States, 402 F.3d 1356 (Fed. Cir. 2005)
and the CAFC’s mandate of May 31, 2005, reversing and remanding the
judgment of the Court in NTN Bearing Corp. Am. v. United States, 25
CIT 664, 155 F. Supp. 2d 715 (2001) and NTN Bearing Corp. Am. v.
United States, 25 CIT 1274 (affirming remand results submitted
pursuant to NTN Bearing Corp. Am., 25 CIT 664, 155 F. Supp. 2d
Consol. Court No. 97-01800                                  Page 2


715).1   Based on the CAFC’s decision, the Court remanded this
matter to the United States Department of Commerce (“Commerce”).
Commerce was instructed to allow INA Walzlager Schaeffler oHG and
INA Bearing Company, Inc. (collectively “INA”) an opportunity to
demonstrate that their antidumping duty margins were incorrectly
determined because Commerce’s use of actual expenses did not
account for United States credit and inventory carrying costs in
the calculation of total expenses.     See Order (July 7, 2005).
Commerce filed its Final Results of Redetermination Pursuant to
Court Remands (“Remand Results”) on October 5, 2005. Pursuant to
the Court’s remand, Commerce invited INA to show that their dumping
margins had been incorrectly determined. See Remand Results at 3.
INA, however, failed to respond to Commerce’s invitation. See id.
at 3-4.

     Commerce determined INA’s antidumping duty margins, some which
differed slightly from previously determined margins in response to
earlier remands from the Court.     See id. at 4-5.    Accordingly,
INA’s weighted-average percentage margins for the period of May 1,
1994, through April 30, 1995, is 19.43 percent for ball bearings
and parts thereof and 18.31 percent for cylindrical roller bearings
and parts thereof. INA’s weighted-average percentage margins for
the period of    May 1, 1995, through April 30, 1996, is 44.53
percent for ball bearings and parts thereof, 20.09 percent for
cylindrical roller bearings and parts thereof and 28.62 percent for
spherical roller bearings and parts thereof.

     This Court, having received and reviewed Commerce’s Remand
Results, holds that Commerce duly complied with the Court’s remand
order and it is hereby

     ORDERED that Commerce’s Remand Results are reasonable,
supported by substantial evidence, and is otherwise in accordance
with law; and it is further




     1
          The Torrington Company was acquired by the Timken Company
in 2003, and is now known as Timken U.S. Corporation.           INA
Walzlager Schaeffler oHG is now known as INA Walzlager Schaeffler
HG and INA Bearing Company, Inc. is now known as INA USA
Corporation.
Consol. Court No. 97-01800                                 Page 3


     ORDERED that the Remand Results filed by Commerce on October
5, 2005, are affirmed in their entirety; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.




                                       /s/ Nicholas Tsoucalas
                                         NICHOLAS TSOUCALAS
                                             SENIOR JUDGE


Dated:    October 28, 2005
          New York, New York